Affirmed and Opinion filed October 20, 2015.




                                         In The

                       Fourteenth Court of Appeals

                                 NO. 14-13-00883-CV

           CAL DIVE OFFSHORE CONTRACTORS INC., Appellant

                                            V.
                             NIGEL BRYANT, Appellee

                      On Appeal from the 152nd District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-57457

                                    OPINION


      Appellant Cal Dive Offshore Contractors, Inc., appeals from a final judgment
in favor of appellee, Nigel Bryant, following a jury trial on Bryant’s suit for injuries
sustained in a slip-and-fall accident on Cal Dive’s ship. Cal Dive raises six issues on
appeal. In its first, second, and fourth issues, Cal Dive argues that the trial court erred
in its application of English law to the case. We overrule these issues because Bryant
adequately informed the trial court of the applicable English law and the trial court
did not abuse its discretion when it concluded that English law provided a general
negligence standard and submitted the case to the jury using Texas general
negligence and damages questions. In its third issue on appeal, Cal Dive argues there
is legally and factually insufficient evidence that it breached a duty it owed to Bryant.
We overrule this issue, concluding the evidence is sufficient given the testimony that
an oily substance previously had been reported in the area where Bryant fell.

      Cal Dive asserts in its fifth issue that the trial court abused its discretion when
it prevented Cal Dive from questioning Bryant’s expert economist about whether
Bryant was required to pay taxes on his earnings. Because the potential prejudicial
effect of this questioning significantly outweighed its probative value, we conclude
the trial court did not abuse its discretion and overrule Cal Dive’s fifth issue. In its
final issue, Cal Dive contends the trial court erred when it denied Cal Dive’s motion
for mistrial based on Bryant’s cross-examination of Cal Dive’s corporate
representative regarding Cal Dive’s willingness to settle the case. We overrule this
issue because Cal Dive failed to object to the settlement testimony or ask for a jury
instruction to disregard, and therefore Cal Dive failed to preserve this issue for
appellate review. We affirm the trial court’s final judgment.

                                    BACKGROUND

      Bryant, a citizen of the United Kingdom residing in Thailand, worked as a
saturation diver. Prior to the events underlying this litigation, Bryant had worked all
over the world on subsurface oil and gas construction projects at depths up to 1,200
feet. In September 2010, Bryant was working for an entity related to Cal Dive on a
project on the outer continental shelf of China. While Bryant was walking on the
deck of the diving ship owned by Cal Dive, he slipped. Bryant tried to break his fall
by grabbing a nearby handrail.       Bryant suffered a severe separation of his left
shoulder as a result of the fall. While standing back up after his fall, Bryant observed
that there was an oily substance on the deck with water on top of it. Bryant went to
see the diving vessel’s medic, who believed Bryant had dislocated his shoulder and

                                           2
needed to be evacuated to the Chinese mainland to be examined by a medical doctor.

      While waiting to be taken to the Chinese mainland by helicopter, a deck
foreman saw Bryant and asked him what had happened. When Bryant mentioned the
location of his fall, Bryant testified the deck foreman replied that the oily substance in
that area had been reported three times, and “that, now, maybe, something would be
done about it.” Bryant believed that the oily substance he had slipped on had come
from the vessel’s Remotely Operated Vehicle (ROV), which had been taken out of
the water about two hours before his fall and stored just above the gangway on which
Bryant fell.

      Bryant eventually returned to Thailand to have his shoulder evaluated. The
doctor recommended immediate reconstructive surgery, which occurred the same day
as the examination.

      Following his surgery, Bryant was given a rehabilitation protocol to get him
ready to return to work. Bryant was eventually cleared to return to work and he
informed Cal Dive that he was ready to work once again. Cal Dive initially told
Bryant there was a job for him. But, after a delay caused by confusion over whether
Bryant needed a new medical clearance for deep-sea diving, Bryant testified that Cal
Dive told him the position had been filled and it no longer had a job for him. Bryant
then found a diving job with another company working in Malaysia.

      After two weeks of dive work in Malaysia, Bryant’s left shoulder began
hurting again. Bryant tried to contact Cal Dive to inform Cal Dive that he was still
having problems from the injury he suffered on Cal Dive’s ship and needed
additional medical attention. Bryant testified that Cal Dive never returned his call.

      Bryant underwent a second surgery to repair his shoulder.            Although the
surgery was necessary to restore as much function and reduce as much pain as


                                            3
possible, Bryant’s surgeon explained that Bryant would “never be 100 percent” and
should not return to his job as a saturation diver, a job that paid him between
$130,000 and $150,000 a year.

      Bryant filed suit against Cal Dive in Houston, Texas, where Cal Dive
maintained its principal place of business. Bryant asserted Cal Dive was negligent
under the law of the United Kingdom. Pursuant to Texas Rule of Evidence 203,
entitled “Determining Foreign Law,” Bryant filed a Notice of Intent to Rely on
Foreign Law. Bryant attached the declaration of Peter George Handley, an English
solicitor with experience in English maritime negligence law, to his Rule 203
submission. Bryant had asked Handley to determine whether English law provided a
cause of action for a person injured aboard a vessel and, if so, the elements of that
cause of action, as well as to describe the damages available to such an injured
person.

      In his declaration, Handley stated that English law “provides a cause of action
to a Claimant injured aboard a vessel as the result of the negligence and/or breach of
[a] statutory duty of the Owner of the vessel and/or other persons in possession or
control of the vessel.” Handley further explained that “negligence occurs where the
Defendant (be it the Owner and/or the Charterer and/or the Operator and/or the
Manager of the vessel) is in breach of his duty of care owed to the Claimant.”
Handley then described the three duties that could be breached:

      (1)   The duty of care owed in the law of tort to take such care for the
            safety of the Claimant whilst onboard the vessel as is reasonable
            in all the circumstances;
      (2)   The duty of care owed as occupiers of the vessel (pursuant to the
            Occupiers Liability Act 1957) to see that the Claimant is safe
            whilst aboard the vessel; and/or
      (3)   The common law duty of care owed as employers to provide the
            Claimant (if an employee of the Defendant) with a safe place of

                                          4
             work, safe plant, machinery and equipment, and a safe system of
             work.
      Handley also discussed the measure of damages available to a plaintiff injured
as a result of another’s negligence. Handley explained that, under English law,
damages in a personal injury action are meant to “put the party who has been injured
. . . in the same position as he would have been in if he had not sustained the wrong
for which he is now getting his compensation or reparation.”     According to Handley,
English law entitles a plaintiff to recover general, or non-pecuniary, damages,
including physical and psychological pain and suffering, as well as physical
impairment. English law also provides for the recovery of special or pecuniary
damages, including “loss of earnings or loss of earning capacity,” “loss of pension
rights,” “medication costs,” “the costs of medical consultations and surgical or other
treatments,” “care and assistance,” and “adaptation of accommodation.”

      Bryant filed his foreign-law submission eight months prior to trial. A short
time before trial, Cal Dive filed special exceptions contending that Bryant’s only
English cause of action was under the Occupiers Liability Act 1957 and 1984.1 Cal
Dive provided copies of the Acts to the trial court and argued that they imposed the
same status (licensee or invitee) and knowledge (actual or constructive) requirements
as Texas premises liability law. Cal Dive also argued that Bryant’s total damages
were limited to $20,961 because English damage awards are “largely controlled by
the Guidelines for the Assessment of General Damages in Personal Injury Cases.”
Cal Dive did not file an affidavit or declaration by an English lawyer, nor did Cal
Dive attach to its special exceptions the complete text of the Guidelines, instead
attaching only an unauthenticated excerpt that it represented to the trial court came
from the Guidelines.

      1
        See Occupiers Liability Act 1957, 5 and 6 Eliz. 2, c. 31 (Eng. & Wales); see also
Occupiers Liability Act 1984, c. 3 (Eng. & Wales).

                                           5
      Bryant filed a motion to strike Cal Dive’s foreign-law submission because it
was untimely. In addition to asking the trial court to strike Cal Dive’s submission,
Bryant also argued that Cal Dive’s statements regarding English law were inaccurate.
Bryant specifically argued that the Occupiers Liability Act eliminated all distinctions
between invitees and licensees, and that the duty of care detailed by Handley
mirrored the duty imposed by the Act. According to Bryant, both the Act and
Handley characterized the duty of care as one of reasonableness under the
circumstances. Bryant further asserted that the English standard is virtually identical
to the duty and standard of care imposed under ordinary Texas negligence law, which
provides that one generally has a duty of care to act as an ordinary reasonable person
under the same or similar circumstances.

      The trial court, after reviewing the submissions of the parties and hearing
extensive argument on the subject, denied Cal Dive’s special exceptions and decided
to submit the case to the jury under English law. The court did not rule on Bryant’s
motion to strike, and Bryant did not object to the trial court’s failure to rule. At the
charge conference, the trial court provided the parties with a proposed charge
embodying the court’s conclusion that both the liability and damages standards under
English law were the same as those imposed by Texas general negligence law, not
Texas premises liability law as Cal Dive had argued. The trial court overruled Cal
Dive’s objections to the jury charge, refused the premises liability questions Cal Dive
had requested, and submitted the case to the jury on a general negligence theory.

      The jury found that Cal Dive was negligent, failed to find that Bryant was
negligent, and found that Bryant was entitled to a total of $450,000 in damages for
loss of earning capacity, medical care, and past physical pain and mental anguish.
The jury awarded no damages for physical impairment or future physical pain and
mental anguish. The trial court signed a final judgment based on the jury’s verdict.

                                           6
Cal Dive filed motions for new trial and for judgment notwithstanding the verdict,
which the trial court denied. This appeal followed.2

                                          ANALYSIS

I.     The trial court did not err in its application of English law because Bryant
       met the requirements of Texas Rule of Evidence 203.
       In its first, second, and fourth issues, Cal Dive argues the trial court erred in its
application of English law to the facts of this case because (1) Bryant did not
adequately inform the trial court about English law; (2) the trial court failed to submit
a question to the jury inquiring into Cal Dive’s knowledge of the spilled oil, which it
argues is required by English law; and (3) the trial court submitted Bryant’s damages
to the jury using the Texas Pattern Jury Charge for personal injury damages rather
than the English Guidelines for the Assessment of General Damages in Personal
Injury Cases, which Cal Dive argued significantly limited Bryant’s damages. In
response, Bryant argues, among other things, that Cal Dive waived its issues
challenging the trial court’s application of English law because it did not file its
English legal materials at least thirty days before trial as required by Rule 203. We
address these issues together.

       A.     Standard of review and applicable law

       A trial court must submit in its charge to the jury all questions, instructions,
and definitions that are raised by the pleadings and the evidence. See Tex. R. Civ. P.
278; Hatfield v. Solomon, 316 S.W.3d 50, 57 (Tex. App.—Houston [14th Dist.] 2010,
no pet.) (citing Hyundai Motor Co. v. Rodriguez, 995 S.W.2d 661, 663–64 (Tex.
1999)). The goal is to submit to the jury the issues for decision logically, simply,

       2
         We abated this appeal following oral argument because Cal Dive filed for bankruptcy. See
Tex. R. App. P. 8.2. After the bankruptcy court lifted its stay to permit this Court to render a
decision, we reinstated the appeal. See Tex. R. App. P. 8.3(a).

                                               7
clearly, fairly, correctly, and completely. Hatfield, 316 S.W.3d at 57. To achieve this
goal, trial courts enjoy broad discretion so long as the charge is legally correct. Id.
We review whether a challenged portion of a jury charge is legally correct using a de
novo standard of review. Id. (citing St. Joseph Hosp. v. Wolff, 94 S.W.3d 513, 525
(Tex. 2003)).

       Texas courts may apply foreign law. Long Distance Int’l, Inc. v. Telefonos de
Mexico, S.A., 49 S.W.3d 347, 351 (Tex. 2001). The court, not the jury, determines
the laws of foreign countries. Id. (citing Tex. R. Evid. 203). A party intending to
raise an issue about foreign law must give notice and, at least thirty days before trial,
furnish copies of any written materials or sources the party intends to use as proof of
foreign law. Id. Rule 203 is described as a hybrid rule because the presentation of
foreign law to the court resembles the presentment of evidence, but the meaning of
the foreign law and its application to the facts are decided and reviewed as questions
of law. Id.; see Tex. R. Evid. 203 (stating court’s determination of foreign law is
“treated as a ruling on a question of law”).

       When determining foreign law, a trial court may consider any material or
source, whether or not submitted by a party or admissible under the rules of evidence,
including affidavits, testimony, briefs, and treatises.3 PennWell Corp. v. Ken Assoc.,
Inc., 123 S.W.3d 756, 760 (Tex. App.—Houston [14th Dist.] 2003, pet. denied)
(citing Tex. R. Evid. 203). The specific procedures established by Rule 203 must be
followed for the determination of foreign law. Id. at 761. A party asking a trial court
to take judicial notice of foreign law must furnish the court with sufficient
information to enable it to comply with the request.                  Id.; cf. Ahumada v. Dow
Chemical Co., 992 S.W.2d 555, 558 (Tex. App.—Houston [14th Dist.] 1999, pet.

       3
        If the court considers sources not submitted by a party, it must give the parties notice and a
reasonable opportunity to comment and to submit further materials. Tex. R. Evid. 203.

                                                  8
denied) (“Summary judgment is not precluded when experts disagree on the
interpretation of the law if, as in this case, the parties do not dispute that all of the
pertinent foreign law has been properly submitted as evidence.”). If the party seeking
the application of foreign law fails to provide the necessary information to the trial
court, there is a presumption that the law of the foreign jurisdiction is identical to that
of Texas. PennWell Corp., 123 S.W.3d at 760.

      B.     Cal Dive did not waive its challenge to the application of English
             law.
      In a cross-issue raised in his appellate brief, Bryant argues Cal Dive waived its
challenge to the application of English law because, in Bryant’s view, Cal Dive did
not comply with the time requirement set forth in Rule 203. See Tex. R. Evid. 203
(stating that “a party who intends to raise an issue about a foreign country’s law must
. . . at least 30 days before trial, supply all parties a copy of any written materials or
sources the party intends to use to prove foreign law.”). Because Bryant was the
party seeking to apply English law to his claims and had timely raised the issue with
the trial court, we conclude Cal Dive did not waive its challenge to the application of
English law by filing responsive argument and English legal materials less than thirty
days before trial. See Nexen, Inc. v. Gulf Interstate Eng’g Co., 224 S.W.3d 412, 418–
19 (Tex. App.—Houston [1st Dist.] 2006, no pet.) (concluding that the appellant did
not waive its argument that foreign law applied to case because appellee had initially
raised argument that foreign law might apply and had produced and relied on foreign
legal materials). Furthermore, the trial court does not appear to have set a deadline
for Cal Dive’s response, and that court considered Cal Dive’s arguments regarding
English law on the merits and rejected them in the court’s jury charge. To the extent
Bryant argues that Cal Dive’s submission improperly included English legal materials
on issues that were outside the scope of those addressed by Bryant’s original
submission, we conclude Bryant failed to preserve that argument for our review
                                            9
because he did not obtain a ruling on his motion to strike or object to the trial court’s
failure to rule on it. We therefore consider Cal Dive’s legal arguments based on
English law.

       C.      Bryant adequately informed the trial court of the applicable English
               law.
       Cal Dive contends in its first issue that Bryant failed to prove English law
adequately, and therefore the trial court should have presumed that it was the same as
Texas premises liability law.4 Approximately eight months before trial, Bryant filed
his Notice of Intent to Rely on Foreign Law with the trial court and attached
Handley’s declaration. Bryant argued that, as explained in Handley’s declaration,
controlling English law provided that the duty Cal Dive owed to Bryant was to take
such care for Bryant’s safety as was reasonable under the circumstances. According
to Bryant, this duty mirrors the duty of ordinary care Texas courts use to charge the
jury in a general negligence case. Bryant’s notice began an ongoing discussion
between the parties and the trial court on the applicable English law.

       In the course of the discussion of English law, Cal Dive submitted additional
materials on the applicable English law, including the Occupiers Liability Act 1957
and 1984, an English case, Lowther v. H. Hogarth & Sons, Ltd., [1959] Vol. I Lloyd’s
Rep. Q.B. 171, and an excerpt allegedly from the Guidelines for the Assessment of
General Damages in Personal Injury Cases. Cal Dive argued that: Bryant failed to
meet his burden under Rule 203 to inform the trial court adequately of the applicable
foreign law; English law governing the case was, for all practical purposes, the same
as Texas premises liability law (an issue we discuss in Part I.D. below); and English
law limited Bryant’s damages to $20,961 (an issue we discuss in Part I.E. below).

       4
         Cal Dive does not argue on appeal that Texas law, rather than English law, should govern
Bryant’s claims. Rather, Cal Dive argues only that we should presume English law is the same as
Texas law because Bryant did not adequately prove the content of English law.

                                               10
       Finally, Bryant provided the trial court with citations to two American cases
that, he argued, established that England had eliminated all distinctions between
invitees and licensees in the Occupiers’ Liability Act 1957.           See Kermerac v.
Compagnie Generale Transatlantique, 358 U.S. 625, 632 n.10 (1959) (“These
distinctions have after thorough study . . . been eliminated entirely from the English
law by statutory enactment.”); Nixon v. Mr. Prop. Mgmt. Co., Inc., 690 S.W.2d 546,
552 (Tex. 1985) (Kilgarlin, J. concurring) (recognizing England’s elimination of
invitee and licensee and instead imposing a “common duty of care” toward all
visitors).

       Having reviewed the record and the parties’ arguments, we see no indication
that pertinent parts of English law were missing from the materials submitted to the
trial court. Cf. Ahumada, 992 S.W.2d at 558. Although the trial court expressed
uncertainty regarding the English liability standard early in the ongoing discussion,
the trial court received additional materials from the parties thereafter. Accordingly,
we conclude the parties adequately informed the trial court of English law. See
Phillips v. United Heritage Corp., 319 S.W.3d 156, 164 (Tex. App.—Waco 2010, no
pet.) (concluding appellant complied with Rule 203 requirements after considering
foreign legal materials filed before trial as well as a trial brief based in part on
previously filed foreign legal materials); Nexen, Inc., 224 S.W.3d at 418 (concluding
trial court made proper choice of law after it was presented with the issue and was
provided evidence of the applicable foreign law by both parties); PennWell Corp.,
123 S.W.3d at 761 (examining materials filed by both sides before concluding
appellant met Rule 203 burden to inform trial court adequately about Japanese law);
Lawrenson v. Global Marine, Inc., 869 S.W.2d 519, 525–26 (Tex. App.—Texarkana
1993, writ denied) (affirming trial court’s reliance on affidavits of English solicitor to



                                           11
establish English law). We therefore overrule Cal Dive’s first issue.5

       D.     The trial court did not err when it refused to include a premises
              liability theory in the jury charge.
       In its second issue, Cal Dive argues that the trial court erred in its application
of English law when it refused to include Cal Dive’s requested jury question
regarding its actual or constructive knowledge of the oily substance on the deck of the
dive vessel. According to Cal Dive, the Occupiers Liability Act 1957 did not do
away with the requirement under English law that a plaintiff prove the
owner/occupier of the premises had actual or constructive knowledge of an
unreasonable risk of harm. In Cal Dive’s view, because English law retained this
requirement, the trial court’s failure to include a jury question on that subject was
error. We disagree.

       The Occupiers Liability Act 1957 abolished common-law distinctions between
invitees and licensees in favor of a single designation: visitor. Occupiers Liability
Act 1957 § 1(2) (stating that visitors generally “are the same . . . as the persons who
would at common law be treated as . . . invitees or licensees”); Kermerac, 358 U.S. at
632 n.10. The 1957 Act also changed the duty owed to such visitors, providing that
“[a]n occupier of premises owes the same duty, the ‘common duty of care,’ to all his
visitors,” with certain exceptions not relevant here. Occupiers Liability Act 1957 §
2(1). The 1957 Act defines the common duty of care owed to all visitors as follows:

       The common duty of care is a duty to take such care as in all the
       circumstances of the case is reasonable to see that the visitor will be
       reasonably safe in using the premises for the purposes for which he is
       invited or permitted by the occupier to be there.


       5
         Because the trial court had adequate information to apply English law, we need not decide
whether Cal Dive is correct that this case should have been submitted to the jury under Texas law
using a premises liability theory.

                                               12
Id. § 2(2).

       The 1957 Act makes clear that its purpose was to supplant the common law
and impose a new liability standard. See id. § 1(1) (providing that the Act “shall have
effect, in place of the rules of the common law, to regulate the duty which an
occupier of premises owes to his visitors in respect of dangers due to the state of the
premises or to things done or omitted to be done on them”); see also Nixon, 690
S.W.2d at 552. Contrary to Cal Dive’s argument, this new duty to licensees and
invitees—quoted above—does not include the common-law requirement that the
occupier have actual or constructive knowledge of an unreasonable risk of harm.6
The Occupiers Liability Act 1984 confirms this conclusion, adopting a duty to non-
visitors that does require such knowledge.7

       We conclude that the common duty of care established by the Occupiers
Liability Act 1957 is the same as the ordinary negligence duty of care recognized by
Texas: an occupier has a duty of care under English law to act as an ordinary
reasonable person under the same or similar circumstances, not the duty of care found
       6
           The Act does not prohibit considering the occupier’s knowledge in determining whether
the occupier discharged its common duty of reasonable care under the 1957 Act. But there is
nothing in the Act to indicate that knowledge is a separate element required for liability to visitors
(i.e., licensees and invitees).
       7
           The 1984 Act provides:
       An occupier of premises owes a duty to another (not being his visitor) in respect of
       [dangers due to the state of the premises or to things done or omitted to be done on
       them] if—
       (a) he is aware of the danger or has reasonable grounds to believe that it exists;
       (b) he knows or has reasonable grounds to believe that the other is in the vicinity of
           the danger concerned or that he may come into the vicinity of the danger (in
           either case, whether the other has lawful authority for being in that vicinity or
           not); and
       (c) the risk is one against which, in all the circumstances of the case, he may
           reasonably be expected to offer the other some protection.
Occupiers Liability Act 1984 § 1(3).

                                                 13
in Texas premises liability law. See Trudy’s Texas Star, Inc. v. City of Austin, 307
S.W.3d 894, 914–15 (Tex. App.—Austin 2010, no pet.) (recognizing that under
Texas negligence law, one generally has a duty of care to act as an ordinary
reasonable person under the same or similar circumstances); see also Lynch v. Hilton
Worldwide, Inc., Civil No. 11-1362 JBS/AMD, 2011 WL 5240730, at *7 (D.N.J. Oct.
31, 2011) (stating that, under Occupiers Liability Act 1957, an English hotel owner
has a statutory duty “to take such care as in all the circumstances of the case is
reasonable to see that the visitor will be reasonably safe in using the premises for
which he is invited or permitted by the occupier to be there.”). Therefore, the trial
court did not err when it refused Cal Dive’s jury question requiring actual or
constructive knowledge.8 We overrule Cal Dive’s second issue.

       E.      The trial court did not err when it submitted the damages issues to
               the jury using Texas law.
       In its fourth issue, Cal Dive argues the trial court erred by charging the jury
using elements for personal injury damages under Texas law rather than using
English law as embodied in the Guidelines for the Assessment of General Damages in
Personal Injury Cases.           In Cal Dive’s view, the Guidelines limited Bryant to

       8
          Cal Dive points to the transcript of the court’s oral findings and judgment following a
bench trial in a factually similar case, Lowther v. H. Hogarth & Sons, Ltd., [1959] Vol. I Lloyd’s
Rep. Q.B. 171. That transcript includes some dicta to the effect that the common duty of care owed
under the 1957 Act did not differ from the duty owed at common law, which required proper care to
see that invitees were not exposed to unusual dangers of which the occupier knew or ought to have
known. Id. at 177. This observation is inconsistent with the text of the 1957 Act discussed above,
but we note that the Lowther court did not have the benefit of the 1984 Act, which requires
knowledge only as to non-visitors. In any event, the Lowther court went on to apply the common
duty of reasonable care from the 1957 Act and hold that no breach had occurred, finding that there
was no danger from oil on the deck when the defendants’ employee made his last examination,
noting the impracticability—even when taking reasonable care—of maintaining passages so that
there is never a slippery place, and observing that it was difficult to envisage what further efforts the
defendants could have made to ensure oil was cleaned up at more frequent intervals. Id. at 178–79.
As we shall see in Part II below, this case is different from Lowther in that there were reports of oil
on the deck before Bryant slipped.

                                                   14
maximum damages of $20,961. We disagree.

      In his declaration, Handley provided an explanation of the elements of
damages available to a personal injury plaintiff under English law. As summarized
above, these damages include general (or non-pecuniary) damages, such as physical
and psychological pain and suffering and physical impairment, as well as special (or
pecuniary) damages, such as loss of earning capacity and medical costs. Because
Texas law permits the recovery of the same damages as those recoverable under
English law, we conclude the trial court did not abuse its discretion when it submitted
Bryant’s damages to the jury using a question adapted from the Texas Pattern Jury
Charge. See Golden Eagle Archery, Inc. v. Jackson, 116 S.W.3d 757, 763 (Tex.
2003) (identifying types of damages recoverable under Texas law in a personal injury
action); see also Hatfield, 316 S.W.3d at 57 (stating that trial court has broad
discretion in submitting charge to the jury so long as charge is legally correct).

      Even if we assume that the unauthenticated excerpt from the Guidelines for the
Assessment of General Damages in Personal Injury Cases provided by Cal Dive
accurately states English law on the subject, it would not change the result because
the Guidelines deals only with general damages. As Handley explained, general
damages encompass elements such as pain and suffering, loss of mental or physical
capacity, and loss of enjoyment, companionship, and consortium. As Handley also
explained, in addition to general damages, a personal injury plaintiff can recover
special damages, such as loss of earning capacity and medical care.             The jury
awarded Bryant only $8,000 for past physical pain and mental anguish, an amount
well within the Guidelines’ alleged $20,961 limit. Bryant’s remaining damages are
special damages, which are not limited by the Guidelines. We overrule Cal Dive’s
fourth issue.



                                           15
II.   Legally and factually sufficient evidence supports the jury’s finding that
      Cal Dive breached a duty owed to Bryant.
      In its third issue on appeal, Cal Dive asserts (1) this is a premises liability case;
and (2) the evidence is legally and factually insufficient that Cal Dive had actual or
constructive knowledge of the oily substance’s presence on the diving vessel’s deck
before Bryant slipped and fell.      We already have rejected Cal Dive’s premises
liability argument. Regarding the presence of the oily substance, we conclude the
evidence is legally and factually sufficient to support the jury’s finding that Cal Dive
breached its duty of reasonable care.

      A.     Standard of review

      When an appellant attacks the legal sufficiency of an adverse finding on an
issue on which it did not have the burden of proof, the appellant must demonstrate on
appeal that there is no evidence to support the adverse finding. Univ. Gen. Hosp.,
L.P. v. Prexus Health Consultants, LLC, 403 S.W.3d 547, 550 (Tex. App.—Houston
[14th Dist.] 2013, no pet.).     In conducting a legal-sufficiency review, we must
consider the evidence in the light most favorable to the appealed finding and indulge
every reasonable inference that supports it. Id. at 550–51 (citing City of Keller v.
Wilson, 168 S.W.3d 802, 821–22 (Tex. 2005)). The evidence is legally sufficient if it
would enable reasonable and fair-minded people to reach the decision under review.
Id. at 551. This Court must credit favorable evidence if a reasonable trier of fact
could, and disregard contrary evidence unless a reasonable trier of fact could not. Id.
The trier of fact is the sole judge of the witnesses’ credibility and the weight to be
given their testimony. Id.

      This Court may sustain a legal sufficiency (or no-evidence) issue only if the
record reveals one of the following: (1) the complete absence of evidence of a vital
fact; (2) the court is barred by rules of law or evidence from giving weight to the only

                                           16
evidence offered to prove a vital fact; (3) the evidence offered to prove a vital fact is
no more than a scintilla; or (4) the evidence established conclusively the opposite of
the vital fact. Id. Evidence that is so weak as to do no more than create a mere
surmise or suspicion that the fact exists is less than a scintilla. Id.

      In reviewing the factual sufficiency of the evidence, we must examine the
entire record, considering both the evidence in favor of, and contrary to, the
challenged findings. See Maritime Overseas Corp. v. Ellis, 971 S.W.2d 402, 406–07
(Tex. 1998); Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986).               When a party
challenges the factual sufficiency of the evidence supporting a finding for which it
did not have the burden of proof, we may set aside the verdict only if it is so contrary
to the overwhelming weight of the evidence as to be clearly wrong and unjust. See
Ellis, 971 S.W.2d at 407; Nip v. Checkpoint Systems, Inc., 154 S.W.3d 767, 769 (Tex.
App.—Houston [14th Dist.] 2004, no pet.). The amount of evidence necessary to
affirm is far less than the amount necessary to reverse a judgment. GTE Mobilnet of
S. Tex. v. Pascouet, 61 S.W.3d 599, 616 (Tex. App.—Houston [14th Dist.] 2001, pet.
denied). This Court is not a factfinder. Ellis, 971 S.W.2d at 407. Instead, the jury is
the sole judge of the credibility of the witnesses and the weight to be given their
testimony. GTE Mobilnet, 61 S.W.3d at 615–16. Therefore, we may not pass upon
the witnesses’ credibility or substitute our judgment for that of the jury, even if the
evidence also would support a different result. Id. When presented with conflicting
evidence, a jury may believe one witness and disbelieve others, and it also may
resolve any inconsistencies in the testimony of any witness.              McGalliard v.
Kuhlmann, 722 S.W.2d 694, 697 (Tex. 1986). If we determine the evidence is
factually insufficient, we must detail the evidence relevant to the issue and state in
what regard the contrary evidence greatly outweighs the evidence in support of the
verdict; we need not do so when affirming a jury’s verdict. Gonzalez v. McAllen


                                             17
Med. Ctr., Inc., 195 S.W.3d 680, 681 (Tex. 2006) (per curiam).

      B.    The evidence is legally and factually sufficient to support the jury’s
            verdict.
      As detailed above, Bryant testified that after his fall and while he was waiting
to be transported to the Chinese mainland, a Cal Dive deck foreman told Bryant that
the oily substance in the area of his fall had been reported three times and that he
hoped Bryant’s fall and injury might get something done about it. Bryant also
testified that he believed that the oily substance had originated from the dive ship’s
ROV, which had been taken out of the water about two hours before the fall and
stored just above the gangway where he fell. The timing of the ROV’s removal from
the water was confirmed by the ship’s records. We conclude this testimony is legally
and factually sufficient evidence that Cal Dive had notice of the oily substance with
sufficient time before Bryant fell to have done something about it, or, at minimum,
Cal Dive had notice that accumulation of an oily substance in the area was a recurring
problem that required attention. The evidence is therefore legally and factually
sufficient that Cal Dive breached a duty owed to Bryant.

      In its appellate brief, Cal Dive asserts that the testimony of the ship’s safety
officer, Ian Harrison, establishes that Cal Dive did not have actual or constructive
notice of the oily substance on the deck. Cal Dive specifically points to Harrison’s
testimony that: (1) he had not received any reports of foreign substances leaking from
the ROV; (2) the ROV was not stored in the area where Bryant fell; (3) the ROV had
a containment system to prevent spills; (4) Harrison regularly patrolled the ship
checking for safety issues; and (5) Harrison checked the area where Bryant fell within
five minutes after speaking with Bryant about the accident and Harrison found no
oily substance but instead only some water in a depression that had been worn over
time in the deck surface. We disagree that the testimony emphasized by Cal Dive


                                         18
changes the result.

      Cal Dive’s argument is contrary to our standard of review. Specifically, this
argument omits Bryant’s testimony that the ROV was stored over the area where he
fell and that a deck foreman had informed him the oily substance on the walkway had
been reported three times prior to Bryant’s fall. In addition, the argument fails to
account for Harrison’s own testimony that (1) he did not check the walkway where
Bryant had fallen until after he had spoken with Bryant, which could have occurred
as much as three hours after the incident; and (2) when Harrison finally arrived, a
power washer was located next to the spot where Bryant had fallen. Finally, the
argument overlooks the photographs Harrison took as part of his investigation of the
incident, which showed a power washer at the scene of Bryant’s fall. It is the jury’s
task to evaluate the credibility of witnesses and to resolve conflicts in, and then
weigh, the evidence. Golden Eagle Archery, 116 S.W.3d at 761. The jury could
have believed Bryant and disbelieved Harrison’s testimony about the location of the
ROV. See McGalliard, 722 S.W.2d at 697. The jury also could have believed
Bryant’s testimony that he slipped on an oily substance and reasonably concluded
that the oily substance had been cleaned by the time Harrison made his way to check
the walkway where Bryant had fallen. See City of Keller v. Wilson, 168 S.W.3d 802,
821 (Tex. 2005) (“Courts reviewing all the evidence in a light favorable to the verdict
must assume jurors made all inferences in favor of their verdict if reasonable minds
could, and disregard all other inferences in their legal sufficiency review.”); Walters
v. Am. States Ins. Co., 654 S.W.2d 423, 426 (Tex. 1983) (stating that juries are
entitled to make inferences if they are reasonable and based on the facts proved). We
conclude the evidence is legally and factually sufficient and overrule Cal Dive’s third
issue. See United Parcel Service, Inc. v. Rankin, No. 04-14-00494-CV, 2015 WL
3503814, at *4 (Tex. App.—San Antonio June 3, 2015, pet. filed) (concluding


                                          19
evidence was legally and factually sufficient based, in part, on reasonable inferences
the jury could have made); CA Partners v. Spears, 274 S.W.3d 51, 75 (Tex. App.—
Houston [14th Dist.] 2008, pet. denied) (concluding evidence was factually sufficient
despite record containing evidence contradicting factual findings).

III.   The trial court did not abuse its discretion when it prohibited Cal Dive
       from cross-examining Bryant’s economist regarding taxation.
       In its fifth issue, Cal Dive asserts the trial court abused its discretion when it
sustained Bryant’s objection under Texas Rule of Evidence 403 and prohibited Cal
Dive from cross-examining Dr. McCoin, Bryant’s expert economist, regarding how
he accounted for taxation in calculating Bryant’s damages for lost earning capacity.

       A.    Standard of review

       The decision to admit or exclude evidence lies within the sound discretion of
the trial court. Bay Area Healthcare Grp., Ltd. v. McShane, 239 S.W.3d 231, 234
(Tex. 2007).    A trial court exceeds its discretion if it acts in an arbitrary or
unreasonable manner or without reference to guiding rules or principles. Barnhart v.
Morales, 459 S.W.3d 733, 742 (Tex. App.—Houston [14th Dist.] 2015, no pet.)
(citing Bowie Mem’l Hosp. v. Wright, 79 S.W.3d 48, 52 (Tex. 2002)).               When
reviewing matters committed to the trial court’s discretion, a reviewing court may not
substitute its own judgment for the trial court’s judgment. Id. Thus, the question is
not whether this Court would have admitted the evidence. Rather, an appellate court
will uphold the trial court’s evidentiary ruling if there is any legitimate basis for the
ruling, even if that ground was not raised in the trial court. Hooper v. Chittaluru, 222
S.W.3d 103, 107 (Tex. App.—Houston [14th Dist.] 2006, pet. denied) (op. on reh’g).
Therefore, we begin by examining possible bases for upholding the trial court’s
decision that are suggested by the record or urged by the parties. Id.

       Relevant evidence is generally admissible. Tex. R. Evid. 402. A trial court

                                           20
may exclude relevant evidence, however, if its probative value is substantially
outweighed by the danger of unfair prejudice, confusion of the issues, or misleading
the jury, or by considerations of undue delay, or needless presentation of cumulative
evidence. Tex. R. Evid. 403; see Strauss v. Continental Airlines, Inc., 67 S.W.3d
428, 449 (Tex. App.—Houston [14th Dist.] 2002, no pet.).

      To obtain reversal of a judgment based on a claimed error in excluding
evidence, a party must show that the trial court did in fact err and that the error
probably resulted in rendition of an improper judgment. Hooper, 222 S.W.3d at 107.
To determine whether excluded evidence probably resulted in the rendition of an
improper judgment, an appellate court reviews the entire record. Barnhart, 459
S.W.3d at 742 (citing Interstate Northborough P’ship v. State, 66 S.W.3d 213, 220
(Tex. 2001)).      To challenge a trial court’s evidentiary ruling successfully, the
complaining party must demonstrate that the judgment turns on the particular
evidence that was excluded or admitted.         Hooper, 222 S.W.3d at 107 (citing
Interstate Northborough P’Ship, 66 S.W.3d at 220). A reviewing court ordinarily
will not reverse a judgment because a trial court erroneously excluded evidence when
the excluded evidence is cumulative or not controlling on a material issue dispositive
to the case. Id.

      B.     The trial court did not abuse its discretion when it prohibited Cal
             Dive from questioning Dr. McCoin in front of the jury about how he
             accounted for taxation in calculating Bryant’s damages.
       Cal Dive argues that the trial court abused its discretion by prohibiting it from
questioning Dr. McCoin about how he accounted for taxation in calculating Bryant’s
damages for lost earning capacity.      Cal Dive asserts that it should have been
permitted to question Dr. McCoin on this subject under section 18.091(a) of the Civil
Practice and Remedies Code. See Tex. Civ. Prac. & Rem. Code Ann. § 18.091(a)
(West 2015) (requiring claimants seeking damages for loss of earning capacity to
                                          21
present their evidence “in the form of a net loss after reduction for income tax
payments or unpaid tax liability pursuant to any federal income tax law”). Bryant
objected that the probative value of this evidence was substantially outweighed by the
danger of unfair prejudice, as Cal Dive’s purpose in asking Dr. McCoin this line of
questioning was to paint Bryant as a bad person because he did not pay United States
income taxes.    The trial court agreed and sustained Bryant’s objection, thereby
prohibiting Cal Dive from questioning Dr. McCoin about his treatment of income
taxes in the formation of his opinion.

      We conclude Cal Dive has not shown the trial court abused its discretion when
it sustained Bryant’s Rule 403 objection. On this record, it is undisputed that (1)
Bryant, an English expatriate living in Thailand, was not required to pay federal
income taxes on his earnings as a deep sea diver; and (2) Dr. McCoin did account for
that fact in the preparation of his opinion of lost earning capacity. Because no
reduction for federal income taxes was required, Dr. McCoin’s opinion complied
with section 18.091(a). Thus, we conclude the trial court reasonably could have
concluded that the probative value of explaining the lack of federal taxation to the
jury was negligible while its potential prejudicial effect was significant. See Tex. R.
Evid. 403; Farmers Tex. Cnty. Mut. Ins. Co. v. Pagan, 453 S.W.3d 454, 463 (Tex.
App.—Houston [14th Dist.] 2014, no pet.). Finally, Cal Dive has not shown on
appeal how it was allegedly harmed as a result of the trial court’s exclusion of this
evidence. See Tex. R. App. P. 44.1; Pagan, 453 S.W.3d at 465. We therefore
overrule Cal Dive’s fifth issue.

IV.   Cal Dive failed to preserve its challenge to the trial court’s denial of a
      mistrial for appellate review.
      Travis Trahan, a Cal Dive vice-president, testified at trial regarding the
qualifications to become a saturation diving supervisor, the time it would take to


                                          22
qualify, and the amount of money that a supervisor could potentially earn, from $800
to $1,100 a day. According to Trahan, a diving supervisor position with Cal Dive,
unlike a saturation diving position, did not require heavy labor. The implication from
Trahan’s testimony was that Bryant, even with his injured shoulder, could continue to
work in the diving industry earning a very good living.

      During cross-examination, Bryant’s attorney questioned Trahan not only about
his testimony that Cal Dive classified a diving supervisor position as a light-to-
medium-duty job rather than a heavy-duty one, but also about Cal Dive’s current
willingness to hire Bryant as a supervisor. Cal Dive did not lodge any objection to
this line of questioning. At the end of the questions regarding Cal Dive’s willingness
to hire Bryant as a supervisor, the parties asked the trial court for a brief recess to
discuss settlement of the case. Again, Cal Dive did not object. The parties did not
settle the case during the recess and when the trial resumed, Cal Dive did not ask the
trial court to instruct the jury to disregard the testimony regarding the possibility of
settling the case. Cal Dive instead asked the trial court to grant a mistrial based on
the testimony regarding settlement, which the trial court denied. In its sixth issue,
Cal Dive argues the trial court erred when it denied Cal Dive’s motion for mistrial.

      A trial court has discretion to grant or deny a motion for mistrial. Schlafy v.
Schafly, 33 S.W.3d 863, 868 (Tex. App.—Houston [14th Dist.] 2000, pet. denied). In
reviewing a trial court’s decision on a motion for mistrial, we do not substitute our
judgment for that of the trial court but instead decide only whether the trial court’s
decision constitutes an abuse of discretion. Id. A trial court abuses its discretion
when it acts without reference to any guiding rules or principles.          Downer v.
Aquamarine Operators, Inc., 701 S.W.2d 238, 241–42 (Tex. 1985).

      Although offers of compromise and settlement generally are inadmissible, an
error in admitting such evidence can be cured by an instruction to the jury to

                                          23
disregard the evidence. Beutel v. Paul, 741 S.W.2d 510, 513 (Tex. App.—Houston
[14th Dist.] 1987, no writ). Because Cal Dive did not object to the settlement
testimony and did not request an instruction that the jury disregard the settlement
testimony, it did not preserve this issue for appellate review. See Columbia Med. Ctr.
of Las Colinas v. Bush, 122 S.W.3d 835, 862 (Tex. App.—Fort Worth 2003, pet.
denied) (citing State Bar v. Evans, 774 S.W.2d 656, 658 (Tex. 1989)). We overrule
Cal Dive’s sixth issue.

                                     CONCLUSION

      Having overruled each of the issues raised by Cal Dive and the cross-issue
raised by Bryant in this appeal, we affirm the trial court’s judgment.




                                       /s/        J. Brett Busby
                                                  Justice



Panel consists of Chief Justice Frost and Justices Christopher and Busby.




                                             24